DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on 1/14/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Newly amended claim 1 and newly submitted claims 3-13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1 has been changed from a medical device comprising a cylindrical ultrasound transducer array to a medical device comprising a plurality of transducer pairs where a first pair operates at a first frequency in a first mode and a second pair operating at a second frequency in a second mode. It is noted that while the cylindrical array is disclosed as including transducer pairs, it is not disclosed as comprising a plurality of pairs having different frequencies from one another (and there does not appear to be any disclosure of a transducer array comprising multiple pairs of transducer elements where the transducer element pairs operate at different frequencies from one another). It is further noted that the disclosure provides for different transducer array configurations – e.g. linear array in paragraph [0050] (published Application). The embodiment presented in the newly amended/added claims would require separate fields of search including at least additional CPC symbols A61B8/4494, G01S15/8925 and G01S15/8952.
Claim 2, directed to a method of diagnosing a region of interest within a lung, has been canceled and new claim 13, directed to a medical system (a distinct statutory category and therefore a separate invention) has been added. Inventions I (original claim 2) and II (new claim 13) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 and 3-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793